Citation Nr: 1806096	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-42 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a stomach condition.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi made in May 2013 and September 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Stomach Condition

The Veteran contends that he is entitled to service connection for a stomach condition.  The Veteran has a current diagnosis of gastroesophageal disorder (GERD).  The January 2018 appellate brief indicates that the Veteran has stated that his stomach symptoms continued since separation of service.  A June 1968 VA treatment record indicates that the Veteran sought treatment for a chronic duodenal ulcer, and that the Veteran reported a 20 year history of ulcers (since approximately 1944).  The Board finds that these facts are sufficient to trigger VA's duty to assist, and this matter must be remanded in order to provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's stomach condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Skin Condition

The Veteran contends that he is entitled to service connection for a skin condition.  The Veteran's private treatment records indicate that the Veteran repeatedly sought treatment for reoccurring skin lesions and basal cell carcinomas since filing a claim for service connection.  The Veteran provided credible reports that he incurred chemical exposure during a period of service, and exposure to toxic chemicals is suggestive of a connection to reoccurring skin problems.  As such, VA's duty to assist has been triggered, and this matter must be remanded in order to provide the Veteran with a VA examination in order to determine the nature and etiology of the Veteran's skin disorder.  See McLendon.

Bilateral Hearing Loss

At issue is whether the Veteran is entitled to a disability rating in excess of 20 percent for bilateral hearing loss.  VA provided the Veteran with a VA examination in March 2015.  The January 2015 appellate brief indicates that the Veteran's has claimed that his bilateral hearing loss has increased in severity and requested that VA provide the Veteran with another examination.  Therefore, this matter must be remanded for another examination in order to determine the current severity of the Veteran's bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

1a.  Please identify any stomach or digestive conditions that the Veteran has manifested since March 14, 2011?

1b.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between any current stomach or digestive conditions and an in-service incurrence?  Why or why not?
1c.  What is the significance, if any, of the treatment record indicating that the Veteran sought treatment for an ulcer in 1968 and had a 20 year history of ulcers at his time (available in VBMS: Document Type: Medical Treatment Record - Government Facility; Receipt Date: 9/20/1968)?  Why?

2.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

1a.  Please identify any skin conditions that the Veteran has manifested since March 14, 2011?

1b.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between any skin conditions and an in-service incurrence?  Why or why not?

1c.  What is the significance, if any, of the Veteran's claims that he was exposed to toxic chemicals during his period of service?  Why?
	
3.  Arrange to provide the Veteran with a VA examination in order to determine the current severity of the Veteran's bilateral hearing loss.

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




